DETAILED ACTION
	This is a non-final action on the merits.  The U.S. Patent and Trademark Office has received claims 1-20 in application number 16/830,188.  Claims 1, 2, 4-7, 9-14,16-19, and 21-23 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.

Response to Applicant Arguments
	Applicant’s amendments to independent claims 1 and 13 necessitated a new search and new ground of rejection under 35 U.S.C. 103.
	Applicant argues that the primary reference, HONG, “only discloses a user can tum on or off a messenger bot to record the conversation,” and “does not discuss a user can directly type a message to, for example, transmit crypto-token for another user.”  Response at 13.  This argument is not persuasive with respect to the disclosure of HONG.  First, HONG does more than just “turn on or off a messenger bot.”  See HONG at 0031 (“[I]f the messenger bot engages as a session in a live chat, the messenger bot may detect and process data transmitted and received among the chat participants in the live chat, and the messenger bot may function as kind of an interface between the chat participants and the server of the present disclosure.”).  Second, HONG is nowhere cited for the premise of “transmit a crypto-token.”  HONG is cited for the messenger bot API with computer server that records data to the blockchain based on parsing the text of the chat among a plurality of users.  XU is not simply cited for the blockchain element because HONG discloses storing the recorded data in a database and recording data to the blockchain.

Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-2, 6-7, 9-10, 13–14, 18-19, 21, and 22, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2019/0386940 Al (hereinafter “HONG”), in view of U.S. Pre-Grant Publication US 2020/0250168 A1 (hereinafter “XU”), and in further view of U.S. Pre-Grant Publication US 20070203836 A1 (hereinafter “DODIN”).  Throughout this section, applicant’s claim language is quoted in italics and bold-type is added to emphasize disclosure, or lack thereof, as indicated.  Claim limitations are enumerated by decimal, in order, as submitted this non-final action.

	Regarding independent claims 1 and 13, HONG discloses:
1. 	A computer-implemented method, comprising: 
13. 	A non-transitory computer-readable medium for storing instructions, the instructions, when executed by one or more processors, cause the one or more processors to perform steps comprising:
HONG at Fig. 1 (disclosing the server with processor).
1.1		maintaining, by a computing server, a plurality of blockchain-based units as a centralized pool, the centralized pool including one or more quantities of a particular blockchain-based unit recorded on one or more existing blocks of a blockchain that indicate the one or more quantities of the particular blockchain-based unit are tied to a blockchain address derived by a cryptographic public key belonging to the computing server;
HONG at 0047, Fig. 1 (disclosing the server maintaining a database for the recordation of transactions) (“The server 100 may be connected with a database 200, and the database 200 may or may not be included in the server 100. Preferably, however, the database 200 may be external to the server, as a blockchain.”).
1.2		 maintaining, by the computing server, a central ledger that maintains records of individual balances of a plurality of users, the records in the central ledger indicating the plurality of users are owners of the one or more quantities of the particular blockchain-based unit in the centralized pool while the blockchain indicating the computing server holding the one or more quantities of the particular blockchain-based unit in the blockchain address belonging to the computing server;
HONG at 0048 (disclosing maintaining records in a database) (‘FIG. 2 also shows the server 100 providing the recordation and the verification services for the data transmitted and received inside the messenger service, via the messenger API. The number of the chat participants may be two in general, however, it may be more than two or may be one.”); see also HONG at 0006 (“the inventors of the present disclosure propose a technique for recording digital data related to a contract, on the easily usable messenger service”).
1.3		receiving, by the computing server from a messaging platform, a text message in a chat between a plurality of users of the messaging platform, the text message sent from a first user through the message platform, the text message being a text string that is part of the chat of the plurality of users and is viewable by the plurality of users in the 2chat, 
[0031] Also, throughout the present specification, a term ‘bot’ is a means, commonly implemented as software, functioning as an agent imitating other programs or users. As one example, a ‘search bot’, i.e., a web crawler, visits websites periodically and fetches contents to be used for a search engine to perform indexing. A messenger bot in the present specification is a means for providing the chat participants using the messenger service with services. The messenger bot may be implemented, in general, by using a messenger Application Programming Interface (API) prepared by a messenger service provider who provides the messenger service. In particular, the messenger bot in the present specification may function as a session in the messenger service like any other chat participants do, more specifically, if the messenger bot engages as a session in a live chat, the messenger bot may detect and process data transmitted and received among the chat participants in the live chat, and the messenger bot may function as kind of an interface between the chat participants and the server of the present disclosure.
HONG at 0031 (disclosing the text message and chat with a plurality of users); see also HONG at 0002 (“A messenger is software that can transmit and receive data including messages in real-time over a network, and is also called an ‘instant messenger’ as a meaning that the messenger delivers the data instantly. A service provided to transmit and receive data in real-time over the network using the messenger is referred to as a ‘messenger service’).
		wherein the text message, in a single message, comprises 
		(i) a defined action keyphrase defining an action associated with the particular blockchain-based unit,
		(ii) a particular quantity of the particular blockchain-based unit, 
		and (iii) an identifier of the particular blockchain-based unit, wherein the text message is connected to a second user through either quoting the second user or tagging the second user;
[0051] As shown in FIG. 2, on condition that the chat participants are transmitting and receiving the data through the messenger service, if the call to the messenger bot is detected, the processor 120 may engage or support another device to engage the messenger bot in the chat. As another example, if it is detected that at least one chat participant who started the chat among the chat participants invites the messenger bot at a start of the chat, the processor 120 may engage or support another device to engage the messenger bot in the chat.
[0054] By referring to FIG. 3, the server 100 may implement a messenger bot handler by using components of the server 100. The messenger bot handler may handle the messenger bot using the messenger API provided by the messenger service, and the messenger bot handler may transmit and receive chat data to and from the chat participants using the messenger API.
HONG at 0051, 0054.
1.4		parsing the text messages to identify (i) the defined action keyphrase, 
		(ii) the particular quantity of the particular blockchain-based unit, and 
		(iii) the identifier of the particular blockchain-based unit;
		and 
[0055] Also, the server 100 may implement a text/content parser/handler using the components of the server 100, and the text/content parser/handler may handle text, images, sounds, and video contents received by the messenger bot handler. 
[0056] Also, the server 100 may implement a natural language parser using the components of the server 100, and the natural language parser may parse the text received from the text/content parser/handler and perform natural language recognition, to thereby support natural language based commands.
HONG at 0055-56.
1.5		identifying the second user through a connection between the text message and the second user;
[0048] Next, by referring to FIG. 2, the chat participants P1 to P12 are shown as transmitting and receiving the data using a messenger service device 300. FIG. 2 also shows the server 100 providing the recordation and the verification services for the data transmitted and received inside the messenger service, via the messenger API. The number of the chat participants may be two in general, however, it may be more than two or may be one.
HONG at 0048 (disclosing the second user, “the chat participants may be two in general,” where each of the chat participants is sending and receiving text messages using a message receiving device”; each user is identified for the purpose of “recordation and verification services” and it is the API in the messenger service that makes the identification).
1.6		creating new data associated with the first user in the central ledger, the new data reflecting a change in the particular quantity of the particular blockchain-based unit associated with the first user in the central ledger in accordance with an action corresponding to the defined action keyphrase, the particular quantity being part of the one or more quantities of the particular blockchain-based unit held by the computing server as part of the centralized pool;
[0059] Also, the server 100 may implement a blockchain handler using the components of the server 100, and the blockchain handler may perform anchoring the data, transmitted and received in the messenger service, provided by the business logic handler for the recordation, on the blockchain. Herein, the anchoring may represent activities of associating the data for handling with the blockchain like recording, verifying, etc. of the data retained, stored, or handled by the server 100 in the blockchain which is managed distributively and verified mutually.
HONG at 0059 (disclosing the recited change in the record, associated with the first user, as a “recording request” transmitted for recordation in the blockchain”); further HONG at 0068 (describing the record with respect to the first user) (“On condition that the messenger bot has engaged in the chat, if P1 transmits the recording request, i.e., a certification request, to the messenger service device 300 at a step of S435, and if the messenger service device 300 transmits the recording request to the server 100 at a step of S440”).
1.7		 settling, in the central ledger, the change in the particular quantity of the particular blockchain-based unit associated with the first user, the settling of the change comprising storing, in the central ledger, a new record including the new data;
1.8		and responsive to the settling of the change in the central ledger, 
		transmitting, through the messaging platform to the first user, a confirmation message of the settling of the change, the confirmation message being sent in the chat and viewable by the plurality of users in the chat, 
Thereafter, the server 100 may transmit at least one chat-transaction ID representing at least one location of the chat data registered in the database to the messenger service device 300 as certification confirmation information at a step of S495-1, and the messenger service device 300 which received the chat-transaction ID may provide the chat participants with the chat-transaction ID as the certification confirmation information at steps of S495-2 and S495-3.
HONG at 0069.
		wherein the one or more quantities of the particular blockchain-based unit remain to be in the centralized pool without a new recordation broadcasted to the blockchain,
		wherein, after at least a new block is generated on the blockchain, the same one or more existing blocks continue to indicate the one or more quantities of the particular blockchain-based unit remain to be tied to the blockchain address that is derived from the cryptographic public key belonging to the computing server, and 
		wherein the confirmation message is sent in the chat before any new block is generated on the blockchain.
HONG at 0069, 0075-79 (discloses the confirmation message step as separate from and before the message digest and hash steps necessary to recording the information in a blockchain; the confirmation message of 0069 involves the consent of the participants in the chat).
Claim Interpretation: (I) The clause wherein the quantities of the particular blockchain-based unit remain to be in the centralized pool without a new recordation broadcasted to the blockchain, recites to the verb to be and the link verb remain to be.  Support for this is found in the Specification: “The computing server 130 uses the central ledger system 235 to change the data related to the sender and the recipient to reflect a transfer without recording the transfer in the blockchain.”  However, the meaning of what is recited—when interpreting this phrase in accordance with its grammar—is different because the use of the link verb remain to be does not describe (consistent with the Spec. at 0059) that the quantities of the particular blockchain-based unit are already in the centralized pool, and remain in the centralized pool, “without recording the transfer in the blockchain.”  Instead, the present use of remain to be  describes the recited quantities of unit remain to be in the centralized pool; i.e. the recited quantities are not in the centralized pool.  See e.g. (“Major questions remain to be answered about his work without obtaining more information. “) (modified from collinsdictionary.com/dictionary/english/remain).
Claim Interpretation: (II) The last two wherein clauses wherein, after at least a new block is generated on the blockchain, and wherein the confirmation message is sent in the chat before any new block is generated on the blockchain, each recite the step of generating a block.  However, that step is nowhere positively recited as being performed by the claimed device or computer-implemented method, and the scope is instead left open to be performed by any entity outside the scope of the claimed device.
	HONG does not disclose:
at 1.1 [maintaining] a plurality of blockchain-based units as a centralized pool . . . including one or more quantities of a particular blockchain-based unit recorded on one or more existing blocks of a blockchain that indicate the one or more quantities of the particular blockchain-based unit are tied to a blockchain address derived by a cryptographic public key belonging to the computing server
at 1.2 [maintaining] individual balances of a plurality of users, the records in the central ledger indicating the plurality of users are owners of the one or more quantities of the particular blockchain-based unit in the centralized pool while the blockchain indicating the computing server holding the one or more quantities of the particular blockchain-based unit in the blockchain address belonging to the computing server
at 1.3 [receiving a text message] associated with the particular blockchain-based unit, (ii) a particular quantity of the particular blockchain-based unit, and (iii) an identifier of the particular blockchain-based unit, wherein the text message is connected to a second user through either quoting the second user or tagging the second user;
at 1.4 [. . .] (ii) the particular quantity of the particular blockchain-based unit, and (iii) the identifier of the particular blockchain-based unit
at 1.6 [. . .] wherein the one or more quantities of the particular blockchain-based unit remain to be in the centralized pool without a new recordation broadcasted to the blockchain, wherein . . . the same one or more existing blocks continue to indicate the one or more quantities of the particular blockchain-based unit remain to be tied to the blockchain address that is derived from the cryptographic public key belonging to the computing server
	However, XU discloses what HONG does not, namely:
1.1		maintaining, by a computing server , a plurality of blockchain-based units as a centralized pool, the centralized pool including one or more quantities of a particular blockchain-based unit recorded on one or more existing blocks of a blockchain that indicate the one or more quantities of the particular blockchain-based unit are tied to a blockchain address derived by a cryptographic public key belonging to the computing server;
[0024] An exchange server 120 may be a centralized server that provides various exchange and asset management services to the users. The services provided by the exchange server 120 may include digital wallet, pricing information, asset exchange, trusted asset deposit, blockchain unit trading, matching of orders, blockchain management, smart contract generation, and data feed. In one embodiment, the exchange server 120 may be partially centralized and partially decentralized. For example, the services related to matching orders may be centralized. The exchange server 120 may also provide blockchain transactions that are decentralized or that rely on a decentralized blockchain, such as the exchange server blockchain 125. The details of the operations and sub-components of the exchange server 120 will be further discussed in association with FIG. 2.
1.2		 maintaining, by the computing server, a central ledger that maintains records of individual balances of a plurality of users, the records in the central ledger indicating the plurality of users are owners of the one or more quantities of the particular blockchain-based unit in the centralized pool while the blockchain indicating the computing server holding the one or more quantities of the particular blockchain-based unit in the blockchain address belonging to the computing server;
[0022] A user device 110 may be controlled by a user having an account of the exchange server 120. . . . A user may have an account with the exchange server 120, which is used to track the balance of various blockchain units such as cryptocurrencies, tokens, blockchain depository receipts, and other suitable blockchain units. and also to serve as a part of virtual machines of the blockchain networks.
XU at [0022] (disclosing the centralized exchange server with accounts as maintaining the record of the plurality of users such that the accounts reflect a centralized pool of “deposit receipts”); at [0033] (disclosing the depository receipts of the account as corresponding to “the user’s holding of different blockchain units”). 
[0033] According to one embodiment, the exchange server 120 may maintain user data in the account store 210. The account store 210 may associate a user with a unique identifier. The account may be used to hold various blockchain units such as cryptocurrency, tokens, and blockchain depository receipts. The user account keeps track of the user's holding of different blockchain units in various blockchains. For example, the exchange server 120 may maintain a ledger that is associated with the user identifier. Also, the exchange server 120 may examine the blocks in a blockchain and locate entries that are related to a particular user's blockchain address to determine the balance of the user's holding of a blockchain unit. A user account may keep track of various blockchain units such as BITCOIN, ETHER, RIPPLE, EOS and also tokens and depository receipts issued by the exchange server blockchain 125.
XU at [0033].
1.3		receiving, by the computing server from a messaging platform, a text message in a chat between a plurality of users of the messaging platform, the text message sent from a first user through the message platform, the text message being a text string that is part of the chat of the plurality of users and is viewable by the plurality of users in the 2chat, 
		wherein the text message, in a single message, comprises 
		(i) a defined action keyphrase defining an action associated with the particular blockchain-based unit,
		(ii) a particular quantity of the particular blockchain-based unit, 
		and (iii) an identifier of the particular blockchain-based unit, wherein the text message is connected to a second user through either quoting the second user or tagging the second user;
[0035] The exchange server 120 may use the trading engine 220 to provide pricing information of blockchain units and also to match sell and purchase orders that are stored in the memory 105. The trading engine 220 may allow trading of various types of assets in the form of blockchain units representing the assets. The types of assets could include securities, fiat currencies, cryptocurrencies from other blockchains, blockchain tokens, tangible properties, real properties, and other suitable assets. The matching of orders may be conducted through the trading engine 220, which may be a centralized server.
XU at [0035] (disclosing the “blockchain units” with identifiers and associated pricing information, where the analogous defined action is the “matching of orders conducted through the trading engine.”).
1.4		 parsing the text messages to identify (i) a text string that matches a defined action keyphrase and (ii) a particular quantity of the particular blockchain-based unit, the text string parsed from one of the text messages that is related to a first user who is one of the plurality of users;
1.4		parsing the text messages to identify (i) the defined action keyphrase, (ii) the particular quantity of the particular blockchain-based unit, and (iii) the identifier of the particular blockchain-based unit; and 
XU at [0035] (disclosing “blockchain units” with identifiers and associated pricing information, where the analogous defined action is the “matching of orders conducted through the trading engine.”).
1.5		identifying the second user through a connection between the text message and the second user;
1.6		 creating new data associated with the first user in the central ledger, the new data reflecting a change in the particular quantity of the particular blockchain-based unit associated with the first user in the central ledger in accordance with an action corresponding to the defined action keyphrase, the particular quantity being part of the one or more quantities of the particular blockchain-based unit held by the computing server as part of the centralized pool;
[0040] For example, a quantity of an asset may be deposited in a smart contract address on the external blockchain, the exchange server 120, or a fiduciary. In return, the smart contracts, recorded in the exchange server blockchain 125, may generate a blockchain unit whose transactions are recorded in the exchange server blockchain 125. In one embodiment, the entry that generates the blockchain unit may include information specifying the deposit of the underlying assets and the quantity of the deposit. Hence, the entry may serve as a depository receipt for the underlying assets. The blockchain unit may be referred to as a blockchain depository receipt (BCDR). The deposit of an asset may take different forms. In one case, if the asset is a security, tangible property, or real property, the deposit may be held in trust by a fiduciary server.
XU at [0040] (disclosing new data stored as ‘blockchain depository receipt” in the exchange server as the central ledger, where the action of the deposit is analogous to the “action keyphrase.”).
1.7		settling, in the central ledger, the change in the particular quantity of the particular blockchain-based unit associated with the first user, the settling of the change comprising storing, in the central ledger, a new record including the new data;
[0028] The exchange server blockchain 125 also may be associated with the exchange server 120 by including one or more private side-chains that are managed by the exchange server 120. For example, one of the side-chains controlled by the exchange server 120 may serve as a centralized ledger of the exchange server 120. In one embodiment, for the operations and orders that are matched by exchange server 120, the orders may be posted on the side-chains for reference and verification purposes. The operations and orders may be executed by the smart contracts that are recorded in the main public chain. The execution of orders may include transferring of blockchain units from one user's address to another address.
1.8		 and responsive to the settling of the change in the central ledger, transmitting, through the messaging platform to the first user, a confirmation of the settling of the change, wherein the one or more quantities of the particular blockchain-based unit remain to be in the centralized pool without a new recordation broadcasted to the blockchain, 
1.8		and responsive to the settling of the change in the central ledger, 
		transmitting, through the messaging platform to the first user, a confirmation message of the settling of the change, the confirmation message being sent in the chat and viewable by the plurality of users in the chat, 
		wherein the one or more quantities of the particular blockchain-based unit remain to be in the centralized pool without a new recordation broadcasted to the blockchain, 
[0035] The exchange server 120 may use the trading engine 220 to provide pricing information of blockchain units and also to match sell and purchase orders that are stored in the memory 105. The trading engine 220 may allow trading of various types of assets in the form of blockchain units representing the assets. The types of assets could include securities, fiat currencies, cryptocurrencies from other blockchains, blockchain tokens, tangible properties, real properties, and other suitable assets. The matching of orders may be conducted through the trading engine 220, which may be a centralized server.
XU at [0035] (disclosing the “trading engine” and “matching of orders” as settling transactions within the exchange server, without broadcasting those transactions individually to the external blockchain of the blockchain based units).
		and wherein, after at least a new block is generated on the blockchain, the same one or more existing blocks, continue to indicate the one or more quantities of the particular blockchain-based unit remain to be tied to the blockchain address that is derived from the cryptographic public key belonging to the computing server.
		wherein, after at least a new block is generated on the blockchain, the same one or more existing blocks continue to indicate the one or more quantities of the particular blockchain-based unit remain to be tied to the blockchain address that is derived from the cryptographic public key belonging to the computing server,
[0035] [. . .] The execution of the matched orders and settlement of the transactions may be conducted through the exchange server blockchain 125, which may be a decentralized network. . . . In another case, a depository receipt that is recorded on the exchange server blockchain 125 may represent a certain quantity of an external blockchain unit that is recorded on a second blockchain. The trading engine 220, through possible centralized management, provides a fast order matching turn around for external blockchain units that are conventionally settled in a much slower speed due to the constrains, such as mining speed, of the second blockchain.
[0040] [. . .] In another case, if the asset is an external blockchain unit such as BITCOIN or ETHER, the deposit may include a user sending, through the external blockchain, the external blockchain unit to an address associated with a smart contract or an address associated with the exchange server 125. When the smart contract recorded in the exchange server blockchain 125 receives a confirmation of the deposit, the smart contract generates an entry specifying creation of the BCDR and broadcast the entry for recordation in the exchange server blockchain 125.
[0042] Blockchain management engine 250 provides various functionalities for the exchange server 120 to perform activities on different blockchains that may have their own standards and protocols. The exchange server may serve as a node of a public blockchain to participate in the voting, mining, and data validation process. The blockchain management engine 250 may also allow exchange server 120 to broadcast various transactions to a blockchain network for recordation. In some cases, the blockchain management engine 250 may store various private keys of the exchange server 120 that allows the exchange server 120 to generate transactions for blockchain recordation and to accept a transfer of blockchain units through the exchange server's public address. The blockchain management engine 250 may also manage the broadcast of transactions that are initiated by the users of the exchange server 120. For example, the private keys of the user accounts may also be stored by the exchange server 120 so that the blockchain management engine 250 may broadcast transactions on behalf of the users. 
XU at [0035], [0040] (disclosing the “matching orders and settlement of transactions” as allowing the particular blockchain unit to be tied to the blockchain address where the deposit receipt is recorded in the “exchange server); at [0042] (disclosing the exchange server as operating as a node on the blockchain, having a public key and storing private keys corresponding to the blockchain units held by the exchange server).
	The invention of HONG discloses a text messaging platform, where users interact with a bot via an API to record and certify information as part of a verification service.  That information is contained in the chat data and is parsed by HONG so as to determine if the parties have come to an agreement on the information to be recorded and verified.
	The invention of XU discloses a front-end interface with API for user interaction, such that this front-end user interface API is analogous to that of the text messaging API platform of HONG and the present claims.
	XU discloses a system involving a centralized ledger or “exchange server” such that the exchange server can act as a node on a public blockchain, initiating and completing transactions as part of a trading engine and “matching orders” such that the users retain rights to blockchain depository receipts stored centralized exchange server.  XU discloses additional features such as operating its own decentralized blockchain within the exchange server, this is not dispositive of its disclosure of the exchange server and its computer implemented functions; namely, operating a centralized ledger to facilitate transactions within the environment of the exchange server, in real-time, without the external blockchain node of the exchange server broadcasting each and every transaction to the external blockchain.
	Where HONG discloses a text message platform for a recording and verification process, and XU discloses an exchange sever as a centralized ledger for storing and facilitating the transfer of cryptocurrency, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the text message platform of HONG as the API for the exchange server of XU, because the API interface of HONG would operate with the exchange server of XU to a predictable result.
	However, the combination of HONG in view of ZU does not explicitly disclose:
at 1.3 [receiving a text message] wherein the text message is connected to a second user through either quoting the second user or tagging the second user;
	DODIN discloses:
1.3		receiving, by the computing server from a messaging platform, a text message in a chat between a plurality of users of the messaging platform, the text message sent from a first user through the message platform, the text message being a text string that is part of the chat of the plurality of users and is viewable by the plurality of users in the 2chat, wherein the text message, in a single message, comprises 
		(i) a defined action keyphrase defining an action associated with the particular blockchain-based unit,
		(ii) a particular quantity of the particular blockchain-based unit, and (iii) an identifier of the particular blockchain-based unit, wherein the text message is connected to a second user through either quoting the second user or tagging the second user;
[0031] A shopper may then select products from the vendor's display, and may enter an SMS text message directed at the on-line payment service. The message can contain the vendor identifier and a transaction amount. The transaction may occur while the vendor packages the goods, and the on-line payment service may text message a confirmation of the transaction to the vendor.
DODIN at [0031]; further DODIN at 0007 (“The text message may be in the form of an SMS message. The method may also comprise associating identifying information extracted from the text message with an account of the payee at the computer server system. In addition, the payment request may include information identifying a payee account.”); DODIN at 0010 (“The method comprises receiving at a computing device an identifier for a payee, receiving at the computing device a transaction amount to pay the payee, and transmitting to a central payment processing system a text message containing information reflecting the payee's identifier and the transaction amount.”).
	Where HONG discloses a text message platform for a recording and verification process; where XU discloses an exchange sever as a centralized ledger for storing and facilitating the transfer of cryptocurrency; and where DODIN further discloses that the text message can identify the second user for payment;  it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the text message platform of HONG as the API for the exchange server of XU, with the text message identifier of DODIN, because the API interface of HONG would operate with the exchange server of XU, and include the identifying text of DODIN, to a predictable result.
	Therefore independent claims 1 and 13 are rendered obvious by HONG, in view of XU, and further in view of DODIN.

	Regarding claims 2 and 14, the computer-implemented method of claim 1, further comprising  HONG discloses:
2.1		determining that the second person does not have an account with the computing server;
2.2		creating, responsive to the determination, a new user account for the second person;
2.3		storing second new data associated with the second person, the second new data reflecting that the particular blockchain-based unit becomes associated with the second person in the central ledger in accordance with the action corresponding to the defined action keyphrase.
[0012-13] [T]here is provided a method for providing a recordation service of data transmitted and received through a messenger service, including steps of: (a) a server, . . . and (b) the server, if it is detected that at least one of the chat participants sends at least one recording request for recording chat data generated by at least one of the chat participants, registering or supporting another device to register at least part of the chat data in a database as record data in response to the recording request, and providing or supporting another device to provide at least one of the chat participants with at least one chat-transaction ID representing at least one location of the chat data in the database.  As one example, the step of (b) includes steps of: (b1) the server, if the record data . . .  is acquired, registering or supporting another device to register (i) a hash value . . .  with (i-1) a private key of the server, or (i-2) at least one private key of at least one of the chat participants and the private key of the server, . . .  and (b2) the server acquiring at least one hash-transaction ID representing at least one location of the registered hash value in the database.
	HONG does not disclose at 2.1, 2.2, an account, and at 2.3 the particular blockchain-based unit associated with the second person in the central ledger.
	However, XU discloses what HONG does not, namely:
XU at [0022] (disclosing the centralized exchange server with accounts as maintaining the record of the plurality of users such that the accounts reflect a centralized pool of “deposit receipts”); at [0033] (disclosing the depository receipts of the account as corresponding to “the user’s holding of different blockchain units”). 
	HONG discloses steps for a user, a participant in the text message platform, in “registering or supporting another device to register (i) a hash value,” so that the device of the user is authenticated and party to the recording request.  This discloses the steps of the present claim: the message bot determines a user is not authenticated, authenticates the user, and then stores the data with respect to that authentication.  XU discloses the exchange server as containing a centralized pool of “deposit receipts” where the deposit receipts in the account correspond to the particular blockchain based unit.
	Therefore claims 2 and 14 are rendered obvious by HONG, in view of XU, and further in view of DODIN.

	Regarding claims 6 and 18, the computer-implemented method of claim 1,  HONG discloses:
6.1		 the one of the text messages including the text string concerns a transfer of the particular quantity of the particular blockchain-based unit from the first user to a second user, the transfer is the action, and the new data includes a transaction of the particular quantity of the particular blockchain-based unit from the first user to the second user in the central ledger.
6.1		wherein , , the new data includes a transaction of the particular quantity of the particular blockchain- based unit from the first user to the second user in the central ledger.
[0055-56] Also, the server 100 may implement a text/content parser/handler using the components of the server 100, and the text/content parser/handler may handle text, images, sounds, and video contents received by the messenger bot handler. Also, the server 100 may implement a natural language parser using the components of the server 100, and the natural language parser may parse the text received from the text/content parser/handler and perform natural language recognition, to thereby support natural language based commands. ”);
	HONG does not disclose a transfer of a quantity of the blockchain-based unit from the first user to a second user, [where] the transfer is the action and the new data includes a transaction of the quantity of the blockchain-based unit from the first user to the second user.
	However, XU discloses what HONG does not, namely:
6.1		the one of the text messages including the text string concerns a transfer of the particular quantity of the particular blockchain-based unit from the first user to a second user, the transfer is the action, and the new data includes the particular blockchain-based unit from the first user to the second user in the central ledger.
6.1		wherein , , the new data includes a transaction of the particular quantity of the particular blockchain- based unit from the first user to the second user in the central ledger.
[0060] [. . .] The blockchain transaction specifies a transfer of the blockchain depository receipt from the address of the user 405 to another blockchain address of the exchange server blockchain 125 that is associated with a second user. The same transaction or a separate entry may also specify that the assets intended to be acquired by the user 405 to be transferred to the blockchain address of the user 405. . . .The address of the payee may be the address of the exchange server 120.
	Claim 6 describes steps for a peer-to-peer transaction between a first user and a second user, where the action initiated by text message in the text messaging platform (as disclosed by HONG), is the transfer of a quantity of blockchain-based unit, via the exchange server as disclosed by XU.  XU discloses this by recording the transaction internally, in the exchange server, via the “exchange server blockchain.”  This is still within the central ledger as it is a blockchain wholly contained within the exchange server as depicted Fig. B.  
	Therefore claims 6 and 18 are rendered obvious by HONG, in view of XU, and further in view of DODIN.

	Regarding claims 7 and 19, HONG discloses:
7.1		creating, through the sub-application, a chatroom between the first user and the computing server;
[0054] By referring to FIG. 3, the server 100 may implement a messenger bot handler by using components of the server 100. The messenger bot handler may handle the messenger bot using the messenger API provided by the messenger service, and the messenger bot handler may transmit and receive chat data to and from the chat participants using the messenger API.”);
7.2		receiving an inquiring text message from the first user inquiring information of the first user's account in the computing server;
[0068] [I]f the server 100 transmits information, to be used for instructing the messenger service device 300 to send inquiring information on whether or not to agree with recording the chat data to all of the chat participants P1 and P2, to the messenger service device 300 at a step of S445, then the messenger service device 300 may send the inquiring information on whether or not to agree, to the chat participants P1 and P2, at steps of S450 and S465.”);
7.3	 	and transmitting a response text message to the first user through the chatroom, the response text message including the information inquired by the first user.
[0069] Thereafter, while the chat by the chat participants is in session, if a fact that at least one of the chat participants, e.g., P1, requests finishing of the recording is transmitted to the messenger service device 300 at a step of S480, and if the messenger service device 300 transmits said fact to the server 100 and the server 100 detects that at least one of the chat participants has requested finishing of the recording at a step of S485, then the server 100 may register or support another device to register at least part of the chat data archived till then in the database as the record data at a step of S490.”).
	HONG does not disclose a user’s account.  However, XU discloses what HONG does not, namely, a user account. XU at [0022] (disclosing the centralized exchange server with accounts as maintaining the record of the plurality of users such that the accounts reflect a centralized pool of “deposit receipts”); at [0033] (disclosing the depository receipts of the account as corresponding to “the user’s holding of different blockchain units”). 
	HONG discloses claim 7 in its entirety but for the recitation to a user account.  At (7.1), HONG discloses the sub-application of the text messaging platform as the “messenger bot handler,” which transmits and receives chat data from first and second users.  At (7.2), HONG discloses steps for the sub-application to receive inquiries regarding whether chat data among the first and second users should be verified and recorded.  Thus, the sub-application of HONG discloses receiving and transmitting text messages to and from users with respect to information stored on a computing server.  At (7.3), HONG discloses an example of the sub-application sending a response to the first user in the chat room in response to an inquiry by the first user.
	Therefore claims 7 and 19 are rendered obvious by HONG, in view of XU, and further in view of DODIN.

	Regarding claim 9 and 21, HONG discloses:	
9.1	 	the includes more than two users.
	HONG at [0069] (“[T]he chat by the chat participants is in session, if a fact that at least one of the chat participants, e.g., P1, requests finishing of the recording is transmitted to the messenger service device 300 at a step of S480.”).
	HONG discloses the plurality of chat participants.  Therefore claim 9 is rendered obvious by HONG, in view of XU, and further in view of DODIN.

	Regarding claim 10 and 22, the computer-implemented method of claim 1, HONG discloses:
10.1	 	wherein the text message is transmitted as one or more data packets that are received by the computing server via an application programming interface of the messaging platform.
	HONG at [0054] (“By referring to FIG. 3, the server 100 may implement a messenger bot handler by using components of the server 100. The messenger bot handler may handle the messenger bot using the messenger API provided by the messenger service, and the messenger bot handler may transmit and receive chat data to and from the chat participants using the messenger API.”);
	HONG discloses the API or application programming interface as the “messenger bot using the messenger API,” where the “messenger bot handler may transmit and receive chat data,” the chat data analogous to the data packets in the present claim.  
	Therefore claim 10 is rendered obvious by HONG, in view of XU, and further in view of DODIN.

	Claims 4, 5, 11, 12, 16, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over HONG in view of XU, in view of DODIN, and further in view of U.S. Pre-Grant Publication US 2018/0075453 A1 (hereinafter “DURVASULA”).

	Regarding claims 4 and 16, HONG in view of XU in view of DODIN disclose the computer-implemented method of claim 1.
	XU discloses: further comprising
4.1		 receiving, from a third user, a request for a deposit of one of the blockchain- based units to the computing server;
[0046] By way of example, the exchange server 120 may receive 310 a deposit request of a quantity of an external blockchain unit. The deposit request may take the form of a message that includes the public address of the user on the external blockchain 130 and a digital signature of the user serving as a proof of the user's association with the public address on the external blockchain 130. For instance, the public address of the user may be derived from the user's public key. The user may generate a digital signature using the private key that corresponds to the public key to prove that the user holds the private key and the public address represents the user's address on the external blockchain 130. The deposit request may also specify the quantity of external blockchain unit to be deposited. Based on the public address, the exchange server 120 may verify that the public is associated with sufficient quantity of the external blockchain unit by examining entries recorded on the external blockchain 130 that are associated with the public address.
Claim Interpretation: The recitation to a third user, as opposed to a second user, upon amendment does not change the scope of the claim nor does it overcome the disclosure of HONG because HONG does not limit its disclosure to a single recordation on a blockchain between a first and second users.  The disclosure of HONG is to recordation on a blockchain for a plurality of users.  HONG at 0031 (disclosing messenger bot operating with a plurality of participants) (“the messenger bot may detect and process data transmitted and received among the chat participants in the live chat, and the messenger bot may function as kind of an interface between the chat participants and the server of the present disclosure.”).
4.2		generating a blockchain address based on one of the cryptographic public keys of the computing server, the blockchain address unique to the third user;
[0042] Blockchain management engine 250 provides various functionalities for the exchange server 120 to perform activities on different blockchains that may have their own standards and protocols. The exchange server may serve as a node of a public blockchain to participate in the voting, mining, and data validation process. The blockchain management engine 250 may also allow exchange server 120 to broadcast various transactions to a blockchain network for recordation. In some cases, the blockchain management engine 250 may store various private keys of the exchange server 120 that allows the exchange server 120 to generate transactions for blockchain recordation and to accept a transfer of blockchain units through the exchange server's public address. The blockchain management engine 250 may also manage the broadcast of transactions that are initiated by the users of the exchange server 120. For example, the private keys of the user accounts may also be stored by the exchange server 120 so that the blockchain management engine 250 may broadcast transactions on behalf of the users. 
4.3		creating an association between an account of the third user and the blockchain address;
[0060] [. . .] The blockchain transaction specifies a transfer of the blockchain depository receipt from the address of the user 405 to another blockchain address of the exchange server blockchain 125 that is associated with a second user. The same transaction or a separate entry may also specify that the assets intended to be acquired by the user 405 to be transferred to the blockchain address of the user 405. . . .The address of the payee may be the address of the exchange server 120.
[0055] The user 405 may use a first BCDR that represents an external blockchain token to purchase an asset that is represented as a second BCDR. The user 405 may issue an operation request. 
4.4		confirming a recordation of a blockchain transaction that involves the blockchain address, the blockchain transaction confirming the deposit;
[0055] (cont.) For example, to initiate the exchange, the user 405 creates an order 410, which may include the price and quantity of the asset that the user 405 wants to purchase and the quantity of the first BCDR used to purchase the asset. The quantity of the first BCDR may also be expressed, for example, in a unit of an external blockchain token that is represented by the first BCDR. The exchange server 120 may transmit an acknowledgment 415 to the user 405 indicating the exchange server 120 is in receipt of the order 410. The acknowledgment 415 may include a unique identifier identifying the order and a custody address on the exchange server blockchain 125 for the user 405 to put the first BCDR into custody that is enforced by the code instructions of a smart contract. The custody address may be an address associated with and controlled by the smart contract 400.
4.5		changing the balance of the one of the blockchain-based units in the user account associated with the third user;
[0028] The exchange server blockchain 125 also may be associated with the exchange server 120 by including one or more private side-chains that are managed by the exchange server 120. For example, one of the side-chains controlled by the exchange server 120 may serve as a centralized ledger of the exchange server 120. In one embodiment, for the operations and orders that are matched by exchange server 120, the orders may be posted on the side-chains for reference and verification purposes. The operations and orders may be executed by the smart contracts that are recorded in the main public chain. The execution of orders may include transferring of blockchain units from one user's address to another address.
4.6	 	and retaining, subsequent to changing the balance, association between the user account of the third user and the blockchain address.
XU at [0055] (“The custody address may be an address associated with and controlled by the smart contract 400.”).
	However, the combination of HONG in view of XU in view of DODIN does not explicitly disclose implementing these steps in view of a single embodiment of a digital wallet.
	DURVASULA discloses the recited limitations of claims 4 and 16 as a single embodiment, and further discloses all other elements of claims 4 and 16:
4.1	 	receiving, from a third user, a request for a deposit of a quantity of one of the blockchain- based units to the computing server;
[0049] Referring now to FIGS. 5A and 5B, an exemplary process 500 for execution on request preparation system 550 is shown, in accordance with various embodiments. Request preparation system 550 may prepare digital wallet 120 running on user device 106 to interact with blockchain 110.
4.2		generating a blockchain address based on one of the cryptographic public keys of the computing server, the blockchain address unique to the third user;
[0041] Digital wallet 120 may use a Hierarchical Deterministic (HD) Wallet solution and may use BIP32, BIP39, and/or BIP44 to generate an HD tree of public addresses. Digital wallet 120 may also be configured to interact with the Blockchain either via a Blockchain client . . . via API calls using a blockchain as a service provider.
4.3		creating an association between an account of the third user and the blockchain address;
[0050] In various embodiments, digital wallet 120 may extract asymmetric private keys stored locally on user device 106 using the passcode (Block 506). Digital wallet 120 may prepare a blockchain request to interact with blockchain 110 (Block 508). Digital wallet 120 running on user device 106 may also sign the request to interact with blockchain 110 using the private key retrieved from local storage and applying an asymmetric encryption operation to the request (Block 510).;
4.4		confirming a recordation of a blockchain transaction that involves the blockchain address, the blockchain transaction confirming the deposit;
[0049] Digital wallet 120 may consult blockchain 110 to determine whether a transaction succeeded (Block 409). Successful transactions may be written to a block in blockchain 110 to indicate the success to digital wallet 120. Digital wallet 120 may display a success message 410 or a failed message 411 corresponding to the status of the transaction.;
4.5		changing the balance of the one of the blockchain-based units in the user account associated with the third user;
[0006] The request may include an amount and payee address associated with a payee digital wallet. The system may also send the request to the blockchain using a blockchain interface. The system may approve or decline the request. The system may further adjust a balance of the payer or a balance of the payee to reflect approval of the request. The adjustment may include writing the transaction to the blockchain.;
4.6	 	and retaining, subsequent to changing the balance, association between the user account of the third user and the blockchain address.
[0054] Payment system 750 may include a payer 752 using a digital wallet 753 running on a user device 106 configured for electronic communication over network 254 with wallet service 118, . . . on blockchain 110, and digital wallet 755 running on a different user device 106. Payee 754 may interact with digital wallet 755 to receive payment from payer 752.;
	Each of HONG, XU, DODIN, and DURVASULA utilize user interface APIs, and XU and DURVASULA utilize their APIs to implement steps involving the transfer and storage of cryptocurrency via an exchange server as in XU, or the digital wallet system of DURVASULA.
	DURVASULA discloses that the wallet application can generate the blockchain address on behalf of the user account.  In doing so, DURVASULA discloses each limitation of claim 4 which describes a user making a deposit of a blockchain-based unit, e.g. cryptocurrency owned by a user as recorded on a public address in a blockchain, into the user’s account on the computer server of the present invention.  That computing server is also centralized because it is a centralized ledger that maintains user accounts, each account having its own cryptocurrency balance, as part of a digital wallet application.  This centralized ledger is part of the wallet application, for maintaining account and wallet functions.  The digital wallet associated with the user account generates public addresses on the blockchain to receive the cryptocurrency deposit, on behalf of the user.  The digital wallet account “extracts” the private key belonging to the user from local storage, required to transfer the cryptocurrency from its current public blockchain address to that generated by the computing server.
	By this rationale, it would have been obvious to a person having ordinary skill in the art to modify the text messaging platform of HONG to implement the user interface of the exchange server of XU, with the text message identifier of DODIN, to perform the digital wallets steps of DURVASULA, to a predictable result.  This is because the API interface of HONG would operate with the exchange server of XU and text identifier of DODIN, to perform the digital wallets steps of DURVASULA, the same alone as in combination.  Therefore, claims 4 and 16 are rendered obvious by HONG, in view of XU, in view of DODIN, and further in view of DURVASULA.

	Regarding claims 5 and 17, DURVASULA discloses:
5.1		receiving, from a third user, a request for a deposit of a quantity of one of the blockchain-based units to the computing server;
[0049] Referring now to FIGS. 5A and 5B, an exemplary process 500 for execution on request preparation system 550 is shown, in accordance with various embodiments. Request preparation system 550 may prepare digital wallet 120 running on user device 106 to interact with blockchain 110.;
5.2		transmitting, responsive to the request for deposit, a version of the request to a primary smart contract stored in one of the blockchain, the primary smart contract, responsive to the transmitting, generate a subsidiary smart contract;
[0039] Digital currency smart contract 112 may thus include a program written in a programming language such as, for example, Solidity, or any other suitable programming language.;
[0041] The various computing devices of payment system 100 may be configured to complete payments and execute contracts using blockchain 110 for data storage and/or validation. Smart contracts may be completed by digital signature using asymmetric crypto operations and a private key, for example.;
5.3		providing, to the third user, a blockchain address of the subsidiary smart contract to the user;
[0041] Digital wallet 120 may use a Hierarchical Deterministic (HD) Wallet solution and may use BIP32, BIP39, and/or BIP44 to generate an HD tree of public addresses. Digital wallet 120 may also be configured to interact with the Blockchain either via a Blockchain client . . . via API calls using a blockchain as a service provider.;
5.4		creating an association between an account of the third user and the blockchain address of the subsidiary smart contract;
[0050] In various embodiments, digital wallet 120 may extract asymmetric private keys stored locally on user device 106 using the passcode (Block 506). Digital wallet 120 may prepare a blockchain request to interact with blockchain 110 (Block 508). Digital wallet 120 running on user device 106 may also sign the request to interact with blockchain 110 using the private key retrieved from local storage and applying an asymmetric encryption operation to the request (Block 510).
5.5		confirming a recordation of a blockchain transaction that involves a transfer from the user address to the blockchain address of the subsidiary smart contract.
[0048] In response to a successful login, digital wallet 120 may interact with digital currency smart contracts 112 residing on blockchain 110 using blockchain interface 116 (Block 408). Digital wallet 120 may consult blockchain 110 to determine whether a transaction succeeded (Block 409). Successful transactions may be written to a block in blockchain 110 to indicate the success to digital wallet 120. Digital wallet 120 may display a success message 410 or a failed message 411 corresponding to the status of the transaction.;
	[0056] A payment event notification may be generated in response to the transaction request for digital currency smart contract 112 on blockchain 110 (Block 716).
5.6		 and changing the balance of the one of the blockchain-based units in the user account associated with the third user.
[0006] The request may include an amount and payee address associated with a payee digital wallet. The system may also send the request to the blockchain using a blockchain interface. The system may approve or decline the request. The system may further adjust a balance of the payer or a balance of the payee to reflect approval of the request. The adjustment may include writing the transaction to the blockchain..
	DURVASULA discloses each limitation of claims 5 and 17, which describes further steps of implementing its digital wallet application, with the additional disclosure of utilizing a smart contract.  The modification of the application of HONG in view of the exchange server of XU with the digital wallet application of DURVASULA, is according to the same rationale of claims 4 and 16, with respect to the application of HONG and the exchange server of XU.  This is because claims 5 and 18 recite further activity steps consistent with the mobile application of DURVASULA in claims 4 and 17, so the rationale to combine the disclosures remains the same.
	The digital wallet application disclosed by DURVASULA involves a user making a deposit of a blockchain-based unit, e.g. cryptocurrency owned by a user as recorded on a public address in a blockchain—with the distinction that the blockchain address corresponds to a smart contract, delineating the user’s right to the cryptocurrency as preserved in the pubic ledger of the blockchain.  This transfer of cryptocurrency via smart contracts—specifically, by primary and subsidiary smart contract[s], is consistent with that used by the Ethereum blockchain, where smart contracts on the blockchain are coded in Solidity.  DURVASULA discloses the use of Solidity as a programming language to facilitate the transfer of a cryptocurrency between a primary contract, delineating the computing server’s address on the blockchain, and the subsidiary contract created to transfer the user’s cryptocurrency from the user’s blockchain address.  DURVASULA discloses this primary contract and subsidiary contract deposit of cryptocurrency into the user’s digital wallet without using the terms primary or subsidiary.
	By the above rationale, DURVASULA discloses all elements of claims 5 and 17, and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the text messaging platform of HONG to implement the user interface of the exchange server of XU, to perform the digital wallets steps of DURVASULA, because the API interface of HONG would operate with the exchange server of XU to perform the digital wallets steps of DURVASULA to a predictable result.  Therefore claims 5 and 17 are rendered obvious by HONG, in view of XU, in view of DODIN, and further in view of DURVASULA.

	Regarding claim(s) 11 and 23, the computer-implemented method of claim 1, DURVASULA discloses:
11.1		 wherein the particular blockchain-based unit is a blockchain token, and the plurality of blockchain-based units are generated in more than one blockchain.
[0033] The blockchain may comprise a system of interconnected blocks containing data. The blocks can hold transaction data, contract data, and/or other information as desired. Each block may link to the previous block and may include a timestamp. When implemented in support of a payment network, the blockchain may serve as a ledger for transfers of funds, contracts, offers, and other suitable data retained in the blockchain. The blockchain may be a peer-to-peer network that is private, consortium and/or public in nature (e.g., Ethereum, Bitcoin, etc.). Consortium and private networks may offer improved control over the content of the blockchain and public networks may leverage the cumulative computing power of the network to improve security..
	DURVASULA discloses that the blockchain-based unit can be a block-chain based token, as that token is stored on a blockchain, where there is a plurality of tokens (Ethereum, Bitcoin, etc.) generated in a plurality of their respective blockchains.   
	Therefore claims 11 and 23 are rendered obvious by HONG, in view of XU, in view of DODIN, and further in view of DURVASULA.

	Regarding claim 12, the computer-implemented method of claim 1, DURVASULA discloses:
12.1	 	wherein the blockchain-based units, in one or more blockchains, are connected to one or more cryptographic public keys of the computing server through one or more blockchain addresses of the computing server, and the one or more blockchain addresses are derived from the one or more cryptographic public keys.
[0041] Digital wallet 120 may use a Hierarchical Deterministic (HD) Wallet solution and may use BIP32, BIP39, and/or BIP44 to generate an HD tree of public addresses. Digital wallet 120 may also be configured to interact with the Blockchain either via a Blockchain client, such as GETH, or via API calls using a blockchain as a service provider, such as Microsoft Azure.RTM. or Blockapps STRATO, for example. The various computing devices of payment system 100 may be configured to complete payments and execute contracts using blockchain 110 for data storage and/or validation. Smart contracts may be completed by digital signature using asymmetric crypto operations and a private key, for example;
[0050] In various embodiments, digital wallet 120 may extract asymmetric private keys stored locally on user device 106 using the passcode (Block 506). Digital wallet 120 may prepare a blockchain request to interact with blockchain 110 (Block 508). Digital wallet 120 running on user device 106 may also sign the request to interact with blockchain 110 using the private key retrieved from local storage and applying an asymmetric encryption operation to the request (Block 510).;
	DURVASULA discloses that the blockchain-based units are units of cryptocurrency, the rights to which are stored on the blockchain and retrievable through the use of an asymmetric private key.  It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the disclosure of DURVASULA here, describes a digital wallet that can generate public blockchain addresses that correspond to an asymmetric public/private key pair, where the private key is held securely in the local storage of the digital wallet and the corresponding public key is the cryptographic public key on the blockchain.
	Therefore claim 12 is rendered obvious by HONG, in view of XU, in view of DODIN, and further in view of DURVASULA.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
TUMMINARO US 20070255620 A1 
[0208] A SMS mobile payment system avoids the expense and problems associated with having a chip added to the cell phone. In operation the SMS system, financial information is sent using SMS text messaging. . . . Accordingly, in one embodiment, the present invention provides for the initiation of the financial transaction by way of SMS text message. The SMS message starts with a key word that provides the type of transaction requested--PAY, REQUEST PAYMENT, BALANCE, TRANSFER, or HELP. In an implementation, "PAY" is referred to as "SEND" and "REQUEST PAY" is referred to as "GET." [0209] Where the SMS message contains the key word that indicates a desire to transfer funds from one account holder to another account holder, the key word would be either pay or request payment (or send or get). After the key word, the amount is entered with or without a decimal point.
KARGMAN US 20020049644 A1 
[0033] In step 220, the transaction code is conveyed to the intended product vendor or service provider. For example, where transaction code 310b is selected, the cellular telephone dials the stored sequence of DTMF digits. The first transmitted data element comprises the telephone number of the business order processing system. In the embodiment of FIG. 1, the business order processing system is a computer based telephony system comprised of modem 155 and server 150. Using pauses and other characters such as the "#" or "*", the various elements of transaction code 310b are transmitted to server 150. Specifically, the dial sequence is conveyed by cellular infrastructure 120 to PSTN 140. PSTN 140 routes the telephone call to modem 155 according to the telephone number encoded in destination ID 310b. Modem 155 then receives the call, along with the remaining dialed digits stored in fields 320b, 330b and 340b. These dialed digits are decoded by the modem, and their contents are passed on to vendor server 150.
MANESH US 20070156579 A1 
[0129] The Ubequity change credit module 190 looks up the customer ID number 1307 sent in the SMS text message in the customer Ubequity account data 130 in the Ubequity database 120 and retrieves the deposit account type 1309 and the deposit account ID data 1310 of the customer deposit account 270 associated with the customer ID number 1307 (see FIG. 2) (block 480). [0130] The Ubequity change credit module 190 looks up the merchant ID number 1407 sent in the SMS text message in the merchant Ubequity account data 140 in the Ubequity database 120 and retrieves the deposit account type 1409 and the deposit account ID data 1410 of the merchant account 280 associated with the merchant ID number 1407 (see FIG. 3) (block 490).
MINOR US 20150332256 A1 
[0098] The transaction engine 503 registers a cryptocurrency obligation for the transferred cryptocurrency in the database 505 associated with the user's account. The transaction engine credits the sub-account 502, so that the user will see the cryptocurrency obligation on the user's crypto currency card that represents the user's sub-account 502. Specifically, the transaction engine 503 includes a cryptocurrency account server that receives the transfer of cryptocurrency. The cryptocurrency account server, in response to receipt of the transfer of cryptocurrency, updates the data pertaining to obligations of the system to the user in the user account database 505. The transaction engine 503 also sends a message to the reserve processing server associated with the reserve 506 and the reserve processing server is updated to show the addition of the cryptocurrency to the system 500. The reserve processing server awaits a global rebalancing trigger to update the assets held in the reserve 506. It should be understood by one of ordinary skill in the art that the term card may refer to both a virtual card as represented on the display of a user device or the card may be a physical card that can be electronically updated.
NAIR  US20200184457A1 
[0052] Once an order with the merchant is established, the messenger app 202 sends a request to digital wallet 204 to display a payment button for the user to tap and pay for order value in the messenger app 202 in step 208 (i.e., a button through which the user confirms their desire to pay for the order). In response, digital wallet 204 displays the payment request for order value in the messenger app 202 in step 210. To facilitate the payment, the payment request is provided together with digital wallet 204 and a default payment vehicle in the instant messenger application 202. For example, the digital wallet 204 may cause the instant messenger app 202 to display an instant message including the payment mark of the digital wallet 204. The digital wallet 204 may cause the instant messenger app 202 to display payment vehicle details of the default payment vehicle used with the digital wallet (e.g., a partial credit card number for a credit card contained in the digital wallet). The digital wallet 204 may cause the instant messenger app 202 to display a payment request such as a payment confirmation button or password field the selection of the button or entry of a password resulting in payment being processed through the digital wallet 204. The user therefore does not need to switch from the messenger app to the digital wallet app, or from the messenger app to a payment gateway, to pay for the order. 
Foreign Patent Literature
MANSVELDER NL 1019604 C2 
Figure 2 shows a message traffic that is initiated by an (SMS) text message that is aimed at a payment order. Referring now first to Figure 1, reference numeral 1 shows the message that a holder of a first mobile telephone sends to a holder of a second mobile telephone with number 31651123456, with the request to pay € 25 in connection with enjoyed a dinner the previous evening. With reference numeral 2 the text message is shown that the recipient of the message just indicated can key in to confirm the payment of euro 25.- to the first sender and holder of the first telephone with number 31622987654. With reference numeral 3 the text message that the sender of the first message with the payment request receives or can receive when the payment of euro 25.00 has been received from the holder of telephone 3165123456. . . . Figure 2 shows an example of the message that can occur when a direct payment is made without a payment request being preceded. In figure 2 the message with reference number 5 shows such a direct payment order, which is directed to the holder of the telephone with number 31622987654. The latter holder then receives on his mobile telephone the message indicated by reference number 6, which means that this has received an amount of € 25 from the holder of telephone 3165123456.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.L.L.
Examiner
Art Unit 3685



/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685